Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	The Amendment filed 5/9/22 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to claim 6 has overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed 2/16/22. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Masters on 5/26/22.
 	Claims 5, 11, and 17 are canceled and claims 1, 6, 8, 12, 14, 18, and 19 have been amended as follows:

1. A method of cementing comprising: 	preparing a cement composition comprising water, a hydraulic cement, and an agglomerated zeolite catalyst[[;]], wherein the agglomerated zeolite catalyst comprises a matrix, a filler, a binder, and zeolite crystals; and 	placing the cement composition in a wellbore.6. The method of claim [[5]] 1 wherein the matrix comprises type x, type y, ultra-stable type y, ZSM-5, SAPO-11, silicate-1, mordenite, ferrierite, beta, or combinations thereof.

8. A method of reducing a cement density comprising: 	providing a cement composition comprising water and a hydraulic cement, the cement composition having an initial density; 	adding additional water and an agglomerated zeolite catalyst to the cement composition until the cement composition reaches a target density, wherein the agglomerated zeolite catalyst comprises a matrix, a filler, a binder, and zeolite crystals; and 	placing the cement composition in a wellbore.

12. The method of claim [[11]] 8 wherein the matrix comprises type x, type y, ultra-stable type y, ZSM-5, SAPO-11, silicate-1, mordenite, ferrierite, beta, or combinations thereof.

14. A cement composition comprising: 	a cementitious component comprising at least 80% by weight agglomerated zeolite catalyst, wherein the agglomerated zeolite catalyst comprises a matrix, a filler, a binder, and zeolite crystals; 	lime; and
	water, wherein an agglomerated zeolite catalyst to lime weight ratio is about 1:3 to about 1:5.

18. The composition of claim [[17]] 14 wherein the matrix comprises type x, type y, ultra-stable type y, ZSM-5, SAPO-11, silicate-1, mordenite, ferrierite, beta, or combinations thereof.

19. The composition of claim [[17]] 14 wherein the matrix is an amorphous solid comprising kaolin filler and silica sol binder, wherein the filler is clay, and wherein the binder is an aluminate compound.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of key limitations instantly claimed. For example, the closest prior art fails to teach a cement composition comprising an agglomerated zeolite catalyst, wherein the agglomerated zeolite catalyst comprises a matrix, a filler, a binder, and zeolite crystals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674